UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Section13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the periodOctober 16, 2009 toNovember 2, 2009 Commission File Number: 000-30514 ARC ENERGY TRUST (Exact name of registrant as specified in its charter) 2100, 440 2nd Avenue S.W., Calgary, Alberta T2P 5E9 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-F o Form40-F x Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(1). o Note: Regulation S-T Rule101(b)(1)only permits the submission in paper of a Form6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(7): o Note: Regulation S-T Rule101(b)(7)only permits the submission in paper of a Form6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rulesof the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Formis also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:November 2, 2009 ARC Energy Trust by ARC Resources Ltd. (Registrant) By: /s/“David Carey” David Carey Senior Vice President, Capital Markets INDEX TO EXHIBITS EXHIBIT NUMBER TITLE News release datedNovember 2, 2009- ARC Resources Ltd./ARC Energy Trust Announce the October 2009 increase to the ARX Exchangeable Shares Exchange Ratio
